Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2019 has been considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on Chinese Patent Application No. CN201610993503.2, filed on November, 10, 2016.

Claim Objections
Claims 4-7 and 13-16 is objected to because of the following informalities as it’s not clear what the steps are in the claim because it says “if” as it may not happen so what is the purpose then. Appropriate correction is required. Examiner suggests changing “if” to “when” so that it is required for the method claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-12 and 17-20  are rejected under 35 U.S.C. 103 as being unpatentable in view of Chen et al. (US 2016/0069699 A1) in view of Mays et al (US 2016/0178383 A1).
Regarding claim 1, Chen discloses a navigation method for a terminal, comprising: according to a pre-planned navigation path, determining, by the terminal, navigation guiding points on the navigation path, a path between every two adjacent navigation guiding points being a first road segment (see Chen figures 2 and 8, also paragraphs “0047”, “0051” and “0053-0056” regarding a mobile device showing the navigational application to pick a starting point and ending point which is the destination and also dividing the route to segments in order to get comparison between routes to get the best route for the user “The navigation system may present to the user at least one suggestion of a route to the entered destination and, starting from the destination, an optimized route to the desired POIs. If the user provided generic names, like "bank" or "pharmacy", the navigation system will provide the nearest bank and pharmacy at the destination independent of the brand or name of the corresponding POI”), 
obtaining, by the terminal, each directional road name of each navigation guiding point, the directional road name being a road name of a second road segment to which the navigation guiding point leads (see Chen figures 2 and 8-9, also paragraphs “0040-0041”, “0047”, “0051” and “0053-0056” regarding a mobile device showing the navigational application to pick a starting point and ending point which is the destination and also dividing the route to segments in order to get comparison between routes to get the best route for the user “The navigation system may present to the user at least one suggestion of a route to the entered destination and, starting from the destination, an optimized route to the desired POIs. If the user provided generic names, like "bank" or "pharmacy", the navigation system will provide the nearest bank and pharmacy at the destination independent of the brand or name of the corresponding POI” and “FIG. 9 is an embodiment illustrating POI search areas as they are defined, for example, by search area adjustment tools 714, 814 and applied to a navigation route 904. Each POI search area 902 may be defined by a radius r, where a plurality of search areas 902 may be sequentially arranged along the route 904 in an overlapping or non-overlapping manner. In some embodiments, search areas 902 may be arranged in a non-overlapping manner by arranging center points for the search radius to be a 2r distance away from each other. Turning briefly to the illustrative embodiment of FIG. 12, search areas 1202 and 1204 are configured to overlap by placing search area 1202 a distance of 1.8r away from 1204, resulting in a 0.2r overlap in portion 1206.”), But Chen does not explicitly teach calculating, by the terminal, a matching degree between each directional road name of the navigation guiding point and direction information of each third road segment, the third road segment being a first road segment on the navigation path, located after the navigation guiding point, and the direction information of the third road segment comprising a road name of the third road segment and a directional road name of the third road segment and determining, by the terminal, a weight value of each directional road name of the navigation guiding point according to the matching degree and when it is detected that the terminal is at the navigation guiding point, prompting, by the terminal, each directional road name of the navigation guiding point according to the weight value.
However Mayes teaches calculating, by the terminal, a matching degree between each directional road name of the navigation guiding point and direction information of each third road segment, the third road segment being a first road segment on the navigation path, located after the navigation guiding point, and the direction information of the third road segment comprising a road name of the third road segment and a directional road name of the third road segment (see Mayes figures 2-5 and paragraphs “0025-0027”, “0040-0043”, “0058”, “0067” and “0073-0074” regarding showing the road name for each point of interest and every segment and comparing the data and the road name with the main road directional to make sure that the user is still on the path, in addition to matching the current location with the extracted road data “Road names and function classes for the most likely path 206 may be identified. The most likely path 206 may be terminated when a dead end path and/or a special functional class change (e.g., roundabout, fork in the road) is encountered along the most likely path 206.”, “Each path that is marked on the navigation interface 350 may include a text label identifying the name of the path. The name of the road may be extracted from the road data and/or the electronic horizon 300.” and “Next a second direction vector, hereinafter also referred to as the relative direction vector, may be calculated from the current location 604 of the user to the projected points for each identified path that intersects the current path 606. For example, relative direction vector 614 may be calculated by connecting the current location 604 to projected point 612 for path 610. Similarly, relative direction vector 620 may be calculated by connecting the current location 604 to projected point 618 for potential path 616”)
determining, by the terminal, a weight value of each directional road name of the navigation guiding point according to the matching degree (see Mayes figures 2-5 and paragraphs “0025-0027”, “0040-0044”, “0058”, “0067” and “0073-0074” regarding weight value which is the value according to the matching degree of the current location and the extracted road data to make sure the user is still on the right path and also where it determines whether to show a road or not based on the user’s location so that only relevant roads are shown “he most likely path 206 may be determined by matching the current location 204 and bearing of the mobile device with extracted road data. The most likely path 206 may be represented as a combination of a plurality of paths and may be determined by traversing straight through the plurality of paths.”),
when it is detected that the terminal is at the navigation guiding point, prompting, by the terminal, each directional road name of the navigation guiding point according to the weight value (see Mayes figures 2-5 and paragraphs “0025-0027”, “0040-0044”, “0058”, “0067” and “0073-0074” regarding showing on the user interface with identifying the name of the path for each road and segment, in addition to whether to show a road or not based on the user’s location so that only relevant roads are shown “FIG. 3B for display on the mobile device. The current location 304 of the mobile device may be displayed on the bottom of the navigation interface 350. The most likely path 306 that is determined from the electronic horizon data 300 may be displayed as a vertical line 306 on the navigation interface 350. Roads that intersect the most likely path 306 may be displayed as connected to the left or right side of the most likely path as potential diversions 308 a, 308 b, 308 c, 308 d, and 308 e. Each path that is marked on the navigation interface 350 may include a text label identifying the name of the path. The name of the road may be extracted from the road data and/or the electronic horizon 300.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the method for clustering points of interest in a navigation system of Chen to simply generate a display comprising a label identifying each of the one or more upcoming objects as the display position of each of the labels may be based on the relative direction vector corresponding to that upcoming object, in addition to be able to gain enough context to be aware of upcoming roads and the details of their immediate vicinity (Mayes paragraphs “0025-0027” and “0040-0044”).

	Regarding claim 2, Chen fails to explicitly teach wherein the calculating a matching degree between each directional road name of the navigation guiding point and direction information of each third road segment comprises: calculating a road name matching degree between any directional road name of the navigation guiding point and a road name of any third road segment; calculating a directional road name matching degree between the directional road name of the navigation guiding point and each directional road name of any third road segment; and using a sum of the road name matching degree and the directional road name matching degree as the matching degree between the directional road name of the navigation guiding point and the direction information of any third road segment.
However Mayes teaches wherein the calculating a matching degree between each directional road name of the navigation guiding point and direction information of each third road segment comprises (see Mayes figures 2-5 and paragraphs “0025-0027”, “0040-0044”, “0058”, “0067” and “0073-0074” regarding matching the location of the vehicle now with the road path to make sure the vehicle still on path “FIG. 3B for display on the mobile device. The current location 304 of the mobile device may be displayed on the bottom of the navigation interface 350. The most likely path 306 that is determined from the electronic horizon data 300 may be displayed as a vertical line 306 on the navigation interface 350. Roads that intersect the most likely path 306 may be displayed as connected to the left or right side of the most likely path as potential diversions 308 a, 308 b, 308 c, 308 d, and 308 e. Each path that is marked on the navigation interface 350 may include a text label identifying the name of the path. The name of the road may be extracted from the road data and/or the electronic horizon 300.”),
calculating a road name matching degree between any directional road name of the navigation guiding point and a road name of any third road segment (see Mayes figures 2-5 and paragraphs “0025-0027”, “0040-0044”, “0058”, “0067”, “0073-0074” and “0078” regarding matching the location of the vehicle now with the road path by showing the directional road name matching and the road name to match with the current position so as if it matched this means that the vehicle still on path “The updated relative direction vectors may be calculated by connecting the updated current location of the mobile device with a projected point located on the corresponding path direction vectors at a predetermined distance from where each identified path intersects the current path. The updated relative direction vector may differ from the previously calculated relative direction vector for the identified path”),
calculating a directional road name matching degree between the directional road name of the navigation guiding point and each directional road name of any third road segment (see Mayes figures 2-5 and paragraphs “0025-0027”, “0040-0044”, “0058”, “0067”, “0073-0074” and “0078” regarding matching the location of the vehicle now with the road path to make sure the vehicle still on path in addition to identifying the road name of each point of the road “The updated relative direction vectors may be calculated by connecting the updated current location of the mobile device with a projected point located on the corresponding path direction vectors at a predetermined distance from where each identified path intersects the current path. The updated relative direction vector may differ from the previously calculated relative direction vector for the identified path”),
using a sum of the road name matching degree and the directional road name matching degree as the matching degree between the directional road name of the navigation guiding point and the direction information of any third road segment (see Mayes figures 2-5 and paragraphs “0025-0027”, “0040-0044”, “0058”, “0067”, “0073-0074” and “0078” regarding getting the calculation by connecting the updated current location as it is displaying the location points who are relevant and passes through the common points as this may occur as the relative direction vector for each upcoming object changes as the current location changes which can be interpreted as the summation “The updated relative direction vectors may be calculated by connecting the updated current location of the mobile device with a projected point located on the corresponding path direction vectors at a predetermined distance from where each identified path intersects the current path. The updated relative direction vector may differ from the previously calculated relative direction vector for the identified path”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the method for clustering points of interest in a navigation system of Chen to simply generate a display comprising a label identifying each of the one or more upcoming objects as the display position of each of the labels may be based on the relative direction vector corresponding to that upcoming object, in addition to be able to gain enough context to be aware of upcoming roads and the details of their immediate vicinity (Mayes paragraphs “0025-0027” and “0040-0044”).

Regarding claim 3, Chen fails to explicitly teach wherein the determining a weight value of each directional road name of the navigation guiding point according to the matching degree comprises: using a sum of matching degrees between any directional road name of the navigation guiding point and the direction information of the third road segments as a weight value of the directional road name of the navigation guiding point.
However Mayes teaches wherein the determining a weight value of each directional road name of the navigation guiding point according to the matching degree comprises: using a sum of matching degrees between any directional road name of the navigation guiding point and the direction information of the third road segments as a weight value of the directional road name of the navigation guiding point (see Mayes figures 2-5 and paragraphs “0025-0027”, “0040-0044”, “0058”, “0067”, “0073-0074” and “0078” regarding getting the calculation by connecting the updated current location which is the summation of the road name match “The updated relative direction vectors may be calculated by connecting the updated current location of the mobile device with a projected point located on the corresponding path direction vectors at a predetermined distance from where each identified path intersects the current path. The updated relative direction vector may differ from the previously calculated relative direction vector for the identified path”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the method for clustering points of interest in a navigation system of Chen to simply generate a display comprising a label identifying each of the one or more upcoming objects as the display position of each of the labels may be based on the relative direction vector corresponding to that upcoming object, in addition to be able to gain enough context to be aware of upcoming roads and the details of their immediate vicinity (Mayes paragraphs “0025-0027” and “0040-0044”).
Regarding claim 8, Chen fails to explicitly teach wherein the obtaining each directional road name of each navigation guiding point comprises: obtaining a road name of each second road segment to which a specified first road segment leads, wherein the specified first road segment is a first road segment using the navigation guiding point as an end connection point; and using the road name of each second road segment to which the specified first road segment leads, as each directional road name of the navigation guiding point.
However Mayes teaches wherein the obtaining each directional road name of each navigation guiding point comprises: obtaining a road name of each second road segment to which a specified first road segment leads, wherein the specified first road segment is a first road segment using the navigation guiding point as an end connection point; and using the road name of each second road segment to which the specified first road segment leads, as each directional road name of the navigation guiding point (see Mayes figures 2-5 and paragraphs “0025-0027”, “0040-0043”, “0058”, “0067” and “0073-0074” regarding showing the road name for each point of interest and every segment and comparing the data and the road name with the main road directional to make sure that the user is still on the path, in addition to matching the current location with the extracted road data “Road names and function classes for the most likely path 206 may be identified. The most likely path 206 may be terminated when a dead end path and/or a special functional class change (e.g., roundabout, fork in the road) is encountered along the most likely path 206.”, “Each path that is marked on the navigation interface 350 may include a text label identifying the name of the path. The name of the road may be extracted from the road data and/or the electronic horizon 300.” and “Next a second direction vector, hereinafter also referred to as the relative direction vector, may be calculated from the current location 604 of the user to the projected points for each identified path that intersects the current path 606. For example, relative direction vector 614 may be calculated by connecting the current location 604 to projected point 612 for path 610. Similarly, relative direction vector 620 may be calculated by connecting the current location 604 to projected point 618 for potential path 616”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the method for clustering points of interest in a navigation system of Chen to simply generate a display comprising a label identifying each of the one or more upcoming objects as the display position of each of the labels may be based on the relative direction vector corresponding to that upcoming object, in addition to be able to gain enough context to be aware of upcoming roads and the details of their immediate vicinity (Mayes paragraphs “0025-0027” and “0040-0044”).

Regarding claim 9, Chen fails to explicitly teach wherein the obtaining a road name of each second road segment to which a specified first road segment leads comprises: obtaining each sub road segment comprised in the specified first road segment, and obtaining a road name of a second road segment to which each sub road segment leads; and combining the road name of the second road segment to which each sub road segment leads, to obtain the road name of the second road segment to which the specified first road segment leads.
However Mayes teaches wherein the obtaining a road name of each second road segment to which a specified first road segment leads comprises: obtaining each sub road segment comprised in the specified first road segment, and obtaining a road name of a second road segment to which each sub road segment leads; and combining the road name of the second road segment to which each sub road segment leads, to obtain the road name of the second road segment to which the specified first road segment leads (see Mayes figures 2-5 and paragraphs “0025-0027”, “0040-0043”, “0058”, “0067” and “0073-0074” regarding showing the road name for each point of interest and every segment and comparing the data and the road name with the main road directional to make sure that the user is still on the path, in addition to matching the current location with the extracted road data “Road names and function classes for the most likely path 206 may be identified. The most likely path 206 may be terminated when a dead end path and/or a special functional class change (e.g., roundabout, fork in the road) is encountered along the most likely path 206.”, “Each path that is marked on the navigation interface 350 may include a text label identifying the name of the path. The name of the road may be extracted from the road data and/or the electronic horizon 300.” and “Next a second direction vector, hereinafter also referred to as the relative direction vector, may be calculated from the current location 604 of the user to the projected points for each identified path that intersects the current path 606. For example, relative direction vector 614 may be calculated by connecting the current location 604 to projected point 612 for path 610. Similarly, relative direction vector 620 may be calculated by connecting the current location 604 to projected point 618 for potential path 616”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the method for clustering points of interest in a navigation system of Chen to simply generate a display comprising a label identifying each of the one or more upcoming objects as the display position of each of the labels may be based on the relative direction vector corresponding to that upcoming object, in addition to be able to gain enough context to be aware of upcoming roads and the details of their immediate vicinity (Mayes paragraphs “0025-0027” and “0040-0044”).

Regarding claim 10, Chen discloses a navigation terminal, comprising: a memory storing computer program instructions; and a processor coupled to the memory and, when executing the computer program instructions, configured to perform (see Chen paragraph “0031”),
according to a pre-planned navigation path, determining, by the terminal, navigation guiding points on the navigation path, a path between every two adjacent navigation guiding points being a first road segment (see Chen figures 2 and 8, also paragraphs “0047”, “0051” and “0053-0056” regarding a mobile device showing the navigational application to pick a starting point and ending point which is the destination and also dividing the route to segments in order to get comparison between routes to get the best route for the user “The navigation system may present to the user at least one suggestion of a route to the entered destination and, starting from the destination, an optimized route to the desired POIs. If the user provided generic names, like "bank" or "pharmacy", the navigation system will provide the nearest bank and pharmacy at the destination independent of the brand or name of the corresponding POI”), 
obtaining, by the terminal, each directional road name of each navigation guiding point, the directional road name being a road name of a second road segment to which the navigation guiding point leads (see Chen figures 2 and 8-9, also paragraphs “0040-0041”, “0047”, “0051” and “0053-0056” regarding a mobile device showing the navigational application to pick a starting point and ending point which is the destination and also dividing the route to segments in order to get comparison between routes to get the best route for the user “The navigation system may present to the user at least one suggestion of a route to the entered destination and, starting from the destination, an optimized route to the desired POIs. If the user provided generic names, like "bank" or "pharmacy", the navigation system will provide the nearest bank and pharmacy at the destination independent of the brand or name of the corresponding POI” and “FIG. 9 is an embodiment illustrating POI search areas as they are defined, for example, by search area adjustment tools 714, 814 and applied to a navigation route 904. Each POI search area 902 may be defined by a radius r, where a plurality of search areas 902 may be sequentially arranged along the route 904 in an overlapping or non-overlapping manner. In some embodiments, search areas 902 may be arranged in a non-overlapping manner by arranging center points for the search radius to be a 2r distance away from each other. Turning briefly to the illustrative embodiment of FIG. 12, search areas 1202 and 1204 are configured to overlap by placing search area 1202 a distance of 1.8r away from 1204, resulting in a 0.2r overlap in portion 1206.”), But Chen does not explicitly teach calculating, by the terminal, a matching degree between each directional road name of the navigation guiding point and direction information of each third road segment, the third road segment being a first road segment on the navigation path, located after the navigation guiding point, and the direction information of the third road segment comprising a road name of the third road segment and a directional road name of the third road segment and determining, by the terminal, a weight value of each directional road name of the navigation guiding point according to the matching degree and when it is detected that the terminal is at the navigation guiding point, prompting, by the terminal, each directional road name of the navigation guiding point according to the weight value.
However Mayes teaches calculating, by the terminal, a matching degree between each directional road name of the navigation guiding point and direction information of each third road segment, the third road segment being a first road segment on the navigation path, located after the navigation guiding point, and the direction information of the third road segment comprising a road name of the third road segment and a directional road name of the third road segment (see Mayes figures 2-5 and paragraphs “0025-0027”, “0040-0043”, “0058”, “0067” and “0073-0074” regarding showing the road name for each point of interest and every segment and comparing the data and the road name with the main road directional to make sure that the user is still on the path, in addition to matching the current location with the extracted road data “Road names and function classes for the most likely path 206 may be identified. The most likely path 206 may be terminated when a dead end path and/or a special functional class change (e.g., roundabout, fork in the road) is encountered along the most likely path 206.”, “Each path that is marked on the navigation interface 350 may include a text label identifying the name of the path. The name of the road may be extracted from the road data and/or the electronic horizon 300.” and “Next a second direction vector, hereinafter also referred to as the relative direction vector, may be calculated from the current location 604 of the user to the projected points for each identified path that intersects the current path 606. For example, relative direction vector 614 may be calculated by connecting the current location 604 to projected point 612 for path 610. Similarly, relative direction vector 620 may be calculated by connecting the current location 604 to projected point 618 for potential path 616”)
determining, by the terminal, a weight value of each directional road name of the navigation guiding point according to the matching degree (see Mayes figures 2-5 and paragraphs “0025-0027”, “0040-0044”, “0058”, “0067” and “0073-0074” regarding weight value which is the value according to the matching degree of the current location and the extracted road data to make sure the user is still on the right path and also where it determines whether to show a road or not based on the user’s location so that only relevant roads are shown “he most likely path 206 may be determined by matching the current location 204 and bearing of the mobile device with extracted road data. The most likely path 206 may be represented as a combination of a plurality of paths and may be determined by traversing straight through the plurality of paths.”),
when it is detected that the terminal is at the navigation guiding point, prompting, by the terminal, each directional road name of the navigation guiding point according to the weight value (see Mayes figures 2-5 and paragraphs “0025-0027”, “0040-0044”, “0058”, “0067” and “0073-0074” regarding showing on the user interface with identifying the name of the path for each road and segment, in addition to whether to show a road or not based on the user’s location so that only relevant roads are shown “FIG. 3B for display on the mobile device. The current location 304 of the mobile device may be displayed on the bottom of the navigation interface 350. The most likely path 306 that is determined from the electronic horizon data 300 may be displayed as a vertical line 306 on the navigation interface 350. Roads that intersect the most likely path 306 may be displayed as connected to the left or right side of the most likely path as potential diversions 308 a, 308 b, 308 c, 308 d, and 308 e. Each path that is marked on the navigation interface 350 may include a text label identifying the name of the path. The name of the road may be extracted from the road data and/or the electronic horizon 300.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the method for clustering points of interest in a navigation system of Chen to simply generate a display comprising a label identifying each of the one or more upcoming objects as the display position of each of the labels may be based on the relative direction vector corresponding to that upcoming object, in addition to be able to gain enough context to be aware of upcoming roads and the details of their immediate vicinity (Mayes paragraphs “0025-0027” and “0040-0044”).

Regarding claim 11, Chen fails to explicitly teach wherein the calculating a matching degree between each directional road name of the navigation guiding point and direction information of each third road segment comprises: calculating a road name matching degree between any directional road name of the navigation guiding point and a road name of any third road segment; calculating a directional road name matching degree between the directional road name of the navigation guiding point and each directional road name of any third road segment; and using a sum of the road name matching degree and the directional road name matching degree as the matching degree between the directional road name of the navigation guiding point and the direction information of any third road segment.
However Mayes teaches wherein the calculating a matching degree between each directional road name of the navigation guiding point and direction information of each third road segment comprises (see Mayes figures 2-5 and paragraphs “0025-0027”, “0040-0044”, “0058”, “0067” and “0073-0074” regarding matching the location of the vehicle now with the road path to make sure the vehicle still on path “FIG. 3B for display on the mobile device. The current location 304 of the mobile device may be displayed on the bottom of the navigation interface 350. The most likely path 306 that is determined from the electronic horizon data 300 may be displayed as a vertical line 306 on the navigation interface 350. Roads that intersect the most likely path 306 may be displayed as connected to the left or right side of the most likely path as potential diversions 308 a, 308 b, 308 c, 308 d, and 308 e. Each path that is marked on the navigation interface 350 may include a text label identifying the name of the path. The name of the road may be extracted from the road data and/or the electronic horizon 300.”),
calculating a road name matching degree between any directional road name of the navigation guiding point and a road name of any third road segment (see Mayes figures 2-5 and paragraphs “0025-0027”, “0040-0044”, “0058”, “0067”, “0073-0074” and “0078” regarding matching the location of the vehicle now with the road path by showing the directional road name matching and the road name to match with the current position so as if it matched this means that the vehicle still on path “The updated relative direction vectors may be calculated by connecting the updated current location of the mobile device with a projected point located on the corresponding path direction vectors at a predetermined distance from where each identified path intersects the current path. The updated relative direction vector may differ from the previously calculated relative direction vector for the identified path”),
calculating a directional road name matching degree between the directional road name of the navigation guiding point and each directional road name of any third road segment (see Mayes figures 2-5 and paragraphs “0025-0027”, “0040-0044”, “0058”, “0067”, “0073-0074” and “0078” regarding matching the location of the vehicle now with the road path to make sure the vehicle still on path in addition to identifying the road name of each point of the road “The updated relative direction vectors may be calculated by connecting the updated current location of the mobile device with a projected point located on the corresponding path direction vectors at a predetermined distance from where each identified path intersects the current path. The updated relative direction vector may differ from the previously calculated relative direction vector for the identified path”),
using a sum of the road name matching degree and the directional road name matching degree as the matching degree between the directional road name of the navigation guiding point and the direction information of any third road segment (see Mayes figures 2-5 and paragraphs “0025-0027”, “0040-0044”, “0058”, “0067”, “0073-0074” and “0078” regarding getting the calculation by connecting the updated current location as it is displaying the location points who are relevant and passes through the common points as this may occur as the relative direction vector for each upcoming object changes as the current location changes which can be interpreted as the summation “The updated relative direction vectors may be calculated by connecting the updated current location of the mobile device with a projected point located on the corresponding path direction vectors at a predetermined distance from where each identified path intersects the current path. The updated relative direction vector may differ from the previously calculated relative direction vector for the identified path”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the method for clustering points of interest in a navigation system of Chen to simply generate a display comprising a label identifying each of the one or more upcoming objects as the display position of each of the labels may be based on the relative direction vector corresponding to that upcoming object, in addition to be able to gain enough context to be aware of upcoming roads and the details of their immediate vicinity (Mayes paragraphs “0025-0027” and “0040-0044”).

Regarding claim 12, Chen fails to explicitly teach wherein the determining a weight value of each directional road name of the navigation guiding point according to the matching degree comprises: using a sum of matching degrees between any directional road name of the navigation guiding point and the direction information of the third road segments as a weight value of the directional road name of the navigation guiding point.
However Mayes teaches wherein the determining a weight value of each directional road name of the navigation guiding point according to the matching degree comprises: using a sum of matching degrees between any directional road name of the navigation guiding point and the direction information of the third road segments as a weight value of the directional road name of the navigation guiding point (see Mayes figures 2-5 and paragraphs “0025-0027”, “0040-0044”, “0058”, “0067”, “0073-0074” and “0078” regarding getting the calculation by connecting the updated current location which is the summation of the road name match “The updated relative direction vectors may be calculated by connecting the updated current location of the mobile device with a projected point located on the corresponding path direction vectors at a predetermined distance from where each identified path intersects the current path. The updated relative direction vector may differ from the previously calculated relative direction vector for the identified path”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the method for clustering points of interest in a navigation system of Chen to simply generate a display comprising a label identifying each of the one or more upcoming objects as the display position of each of the labels may be based on the relative direction vector corresponding to that upcoming object, in addition to be able to gain enough context to be aware of upcoming roads and the details of their immediate vicinity (Mayes paragraphs “0025-0027” and “0040-0044”).

Regarding claim 17, Chen fails to explicitly teach wherein the obtaining each directional road name of each navigation guiding point comprises: obtaining a road name of each second road segment to which a specified first road segment leads, wherein the specified first road segment is a first road segment using the navigation guiding point as an end connection point; and using the road name of each second road segment to which the specified first road segment leads, as each directional road name of the navigation guiding point.
However Mayes teaches wherein the obtaining each directional road name of each navigation guiding point comprises: obtaining a road name of each second road segment to which a specified first road segment leads, wherein the specified first road segment is a first road segment using the navigation guiding point as an end connection point; and using the road name of each second road segment to which the specified first road segment leads, as each directional road name of the navigation guiding point (see Mayes figures 2-5 and paragraphs “0025-0027”, “0040-0043”, “0058”, “0067” and “0073-0074” regarding showing the road name for each point of interest and every segment and comparing the data and the road name with the main road directional to make sure that the user is still on the path, in addition to matching the current location with the extracted road data “Road names and function classes for the most likely path 206 may be identified. The most likely path 206 may be terminated when a dead end path and/or a special functional class change (e.g., roundabout, fork in the road) is encountered along the most likely path 206.”, “Each path that is marked on the navigation interface 350 may include a text label identifying the name of the path. The name of the road may be extracted from the road data and/or the electronic horizon 300.” and “Next a second direction vector, hereinafter also referred to as the relative direction vector, may be calculated from the current location 604 of the user to the projected points for each identified path that intersects the current path 606. For example, relative direction vector 614 may be calculated by connecting the current location 604 to projected point 612 for path 610. Similarly, relative direction vector 620 may be calculated by connecting the current location 604 to projected point 618 for potential path 616”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the method for clustering points of interest in a navigation system of Chen to simply generate a display comprising a label identifying each of the one or more upcoming objects as the display position of each of the labels may be based on the relative direction vector corresponding to that upcoming object, in addition to be able to gain enough context to be aware of upcoming roads and the details of their immediate vicinity (Mayes paragraphs “0025-0027” and “0040-0044”).

Regarding claim 18, Chen fails to explicitly teach wherein the obtaining a road name of each second road segment to which a specified first road segment leads comprises: obtaining each sub road segment comprised in the specified first road segment, and obtaining a road name of a second road segment to which each sub road segment leads; and combining the road name of the second road segment to which each sub road segment leads, to obtain the road name of the second road segment to which the specified first road segment leads.
However Mayes teaches wherein the obtaining a road name of each second road segment to which a specified first road segment leads comprises: obtaining each sub road segment comprised in the specified first road segment, and obtaining a road name of a second road segment to which each sub road segment leads; and combining the road name of the second road segment to which each sub road segment leads, to obtain the road name of the second road segment to which the specified first road segment leads (see Mayes figures 2-5 and paragraphs “0025-0027”, “0040-0043”, “0058”, “0067” and “0073-0074” regarding showing the road name for each point of interest and every segment and comparing the data and the road name with the main road directional to make sure that the user is still on the path, in addition to matching the current location with the extracted road data “Road names and function classes for the most likely path 206 may be identified. The most likely path 206 may be terminated when a dead end path and/or a special functional class change (e.g., roundabout, fork in the road) is encountered along the most likely path 206.”, “Each path that is marked on the navigation interface 350 may include a text label identifying the name of the path. The name of the road may be extracted from the road data and/or the electronic horizon 300.” and “Next a second direction vector, hereinafter also referred to as the relative direction vector, may be calculated from the current location 604 of the user to the projected points for each identified path that intersects the current path 606. For example, relative direction vector 614 may be calculated by connecting the current location 604 to projected point 612 for path 610. Similarly, relative direction vector 620 may be calculated by connecting the current location 604 to projected point 618 for potential path 616”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the method for clustering points of interest in a navigation system of Chen to simply generate a display comprising a label identifying each of the one or more upcoming objects as the display position of each of the labels may be based on the relative direction vector corresponding to that upcoming object, in addition to be able to gain enough context to be aware of upcoming roads and the details of their immediate vicinity (Mayes paragraphs “0025-0027” and “0040-0044”).

Regarding claim 19, Chen discloses non-transitory computer-readable storage medium storing computer program instructions executable by at least one processor to perform (see Chen paragraph “0031”),
according to a pre-planned navigation path, determining, by the terminal, navigation guiding points on the navigation path, a path between every two adjacent navigation guiding points being a first road segment (see Chen figures 2 and 8, also paragraphs “0047”, “0051” and “0053-0056” regarding a mobile device showing the navigational application to pick a starting point and ending point which is the destination and also dividing the route to segments in order to get comparison between routes to get the best route for the user “The navigation system may present to the user at least one suggestion of a route to the entered destination and, starting from the destination, an optimized route to the desired POIs. If the user provided generic names, like "bank" or "pharmacy", the navigation system will provide the nearest bank and pharmacy at the destination independent of the brand or name of the corresponding POI”), 
obtaining, by the terminal, each directional road name of each navigation guiding point, the directional road name being a road name of a second road segment to which the navigation guiding point leads (see Chen figures 2 and 8-9, also paragraphs “0040-0041”, “0047”, “0051” and “0053-0056” regarding a mobile device showing the navigational application to pick a starting point and ending point which is the destination and also dividing the route to segments in order to get comparison between routes to get the best route for the user “The navigation system may present to the user at least one suggestion of a route to the entered destination and, starting from the destination, an optimized route to the desired POIs. If the user provided generic names, like "bank" or "pharmacy", the navigation system will provide the nearest bank and pharmacy at the destination independent of the brand or name of the corresponding POI” and “FIG. 9 is an embodiment illustrating POI search areas as they are defined, for example, by search area adjustment tools 714, 814 and applied to a navigation route 904. Each POI search area 902 may be defined by a radius r, where a plurality of search areas 902 may be sequentially arranged along the route 904 in an overlapping or non-overlapping manner. In some embodiments, search areas 902 may be arranged in a non-overlapping manner by arranging center points for the search radius to be a 2r distance away from each other. Turning briefly to the illustrative embodiment of FIG. 12, search areas 1202 and 1204 are configured to overlap by placing search area 1202 a distance of 1.8r away from 1204, resulting in a 0.2r overlap in portion 1206.”), But Chen does not explicitly teach calculating, by the terminal, a matching degree between each directional road name of the navigation guiding point and direction information of each third road segment, the third road segment being a first road segment on the navigation path, located after the navigation guiding point, and the direction information of the third road segment comprising a road name of the third road segment and a directional road name of the third road segment and determining, by the terminal, a weight value of each directional road name of the navigation guiding point according to the matching degree and when it is detected that the terminal is at the navigation guiding point, prompting, by the terminal, each directional road name of the navigation guiding point according to the weight value.
However Mayes teaches calculating, by the terminal, a matching degree between each directional road name of the navigation guiding point and direction information of each third road segment, the third road segment being a first road segment on the navigation path, located after the navigation guiding point, and the direction information of the third road segment comprising a road name of the third road segment and a directional road name of the third road segment (see Mayes figures 2-5 and paragraphs “0025-0027”, “0040-0043”, “0058”, “0067” and “0073-0074” regarding showing the road name for each point of interest and every segment and comparing the data and the road name with the main road directional to make sure that the user is still on the path, in addition to matching the current location with the extracted road data “Road names and function classes for the most likely path 206 may be identified. The most likely path 206 may be terminated when a dead end path and/or a special functional class change (e.g., roundabout, fork in the road) is encountered along the most likely path 206.”, “Each path that is marked on the navigation interface 350 may include a text label identifying the name of the path. The name of the road may be extracted from the road data and/or the electronic horizon 300.” and “Next a second direction vector, hereinafter also referred to as the relative direction vector, may be calculated from the current location 604 of the user to the projected points for each identified path that intersects the current path 606. For example, relative direction vector 614 may be calculated by connecting the current location 604 to projected point 612 for path 610. Similarly, relative direction vector 620 may be calculated by connecting the current location 604 to projected point 618 for potential path 616”)
determining, by the terminal, a weight value of each directional road name of the navigation guiding point according to the matching degree (see Mayes figures 2-5 and paragraphs “0025-0027”, “0040-0044”, “0058”, “0067” and “0073-0074” regarding weight value which is the value according to the matching degree of the current location and the extracted road data to make sure the user is still on the right path and also where it determines whether to show a road or not based on the user’s location so that only relevant roads are shown “he most likely path 206 may be determined by matching the current location 204 and bearing of the mobile device with extracted road data. The most likely path 206 may be represented as a combination of a plurality of paths and may be determined by traversing straight through the plurality of paths.”),
when it is detected that the terminal is at the navigation guiding point, prompting, by the terminal, each directional road name of the navigation guiding point according to the weight value (see Mayes figures 2-5 and paragraphs “0025-0027”, “0040-0044”, “0058”, “0067” and “0073-0074” regarding showing on the user interface with identifying the name of the path for each road and segment, in addition to whether to show a road or not based on the user’s location so that only relevant roads are shown “FIG. 3B for display on the mobile device. The current location 304 of the mobile device may be displayed on the bottom of the navigation interface 350. The most likely path 306 that is determined from the electronic horizon data 300 may be displayed as a vertical line 306 on the navigation interface 350. Roads that intersect the most likely path 306 may be displayed as connected to the left or right side of the most likely path as potential diversions 308 a, 308 b, 308 c, 308 d, and 308 e. Each path that is marked on the navigation interface 350 may include a text label identifying the name of the path. The name of the road may be extracted from the road data and/or the electronic horizon 300.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the method for clustering points of interest in a navigation system of Chen to simply generate a display comprising a label identifying each of the one or more upcoming objects as the display position of each of the labels may be based on the relative direction vector corresponding to that upcoming object, in addition to be able to gain enough context to be aware of upcoming roads and the details of their immediate vicinity (Mayes paragraphs “0025-0027” and “0040-0044”).

Regarding claim 20, Chen fails to explicitly teach wherein the calculating a matching degree between each directional road name of the navigation guiding point and direction information of each third road segment comprises: calculating a road name matching degree between any directional road name of the navigation guiding point and a road name of any third road segment; calculating a directional road name matching degree between the directional road name of the navigation guiding point and each directional road name of any third road segment; and using a sum of the road name matching degree and the directional road name matching degree as the matching degree between the directional road name of the navigation guiding point and the direction information of any third road segment.
However Mayes teaches wherein the calculating a matching degree between each directional road name of the navigation guiding point and direction information of each third road segment comprises (see Mayes figures 2-5 and paragraphs “0025-0027”, “0040-0044”, “0058”, “0067” and “0073-0074” regarding matching the location of the vehicle now with the road path to make sure the vehicle still on path “FIG. 3B for display on the mobile device. The current location 304 of the mobile device may be displayed on the bottom of the navigation interface 350. The most likely path 306 that is determined from the electronic horizon data 300 may be displayed as a vertical line 306 on the navigation interface 350. Roads that intersect the most likely path 306 may be displayed as connected to the left or right side of the most likely path as potential diversions 308 a, 308 b, 308 c, 308 d, and 308 e. Each path that is marked on the navigation interface 350 may include a text label identifying the name of the path. The name of the road may be extracted from the road data and/or the electronic horizon 300.”),
calculating a road name matching degree between any directional road name of the navigation guiding point and a road name of any third road segment (see Mayes figures 2-5 and paragraphs “0025-0027”, “0040-0044”, “0058”, “0067”, “0073-0074” and “0078” regarding matching the location of the vehicle now with the road path by showing the directional road name matching and the road name to match with the current position so as if it matched this means that the vehicle still on path “The updated relative direction vectors may be calculated by connecting the updated current location of the mobile device with a projected point located on the corresponding path direction vectors at a predetermined distance from where each identified path intersects the current path. The updated relative direction vector may differ from the previously calculated relative direction vector for the identified path”),
calculating a directional road name matching degree between the directional road name of the navigation guiding point and each directional road name of any third road segment (see Mayes figures 2-5 and paragraphs “0025-0027”, “0040-0044”, “0058”, “0067”, “0073-0074” and “0078” regarding matching the location of the vehicle now with the road path to make sure the vehicle still on path in addition to identifying the road name of each point of the road “The updated relative direction vectors may be calculated by connecting the updated current location of the mobile device with a projected point located on the corresponding path direction vectors at a predetermined distance from where each identified path intersects the current path. The updated relative direction vector may differ from the previously calculated relative direction vector for the identified path”),
using a sum of the road name matching degree and the directional road name matching degree as the matching degree between the directional road name of the navigation guiding point and the direction information of any third road segment (see Mayes figures 2-5 and paragraphs “0025-0027”, “0040-0044”, “0058”, “0067”, “0073-0074” and “0078” regarding getting the calculation by connecting the updated current location as it is displaying the location points who are relevant and passes through the common points as this may occur as the relative direction vector for each upcoming object changes as the current location changes which can be interpreted as the summation “The updated relative direction vectors may be calculated by connecting the updated current location of the mobile device with a projected point located on the corresponding path direction vectors at a predetermined distance from where each identified path intersects the current path. The updated relative direction vector may differ from the previously calculated relative direction vector for the identified path”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the method for clustering points of interest in a navigation system of Chen to simply generate a display comprising a label identifying each of the one or more upcoming objects as the display position of each of the labels may be based on the relative direction vector corresponding to that upcoming object, in addition to be able to gain enough context to be aware of upcoming roads and the details of their immediate vicinity (Mayes paragraphs “0025-0027” and “0040-0044”).

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable in view of Chen et al. (US 2016/0069699 A1) in view of Mays et al (US 2016/0178383 A1) in view of Nakahara et al (US 2004/0048620 A1).

Regarding claim 4, Chen fails to explicitly teach traversing, by the terminal, first road segments located after the navigation guiding point along a direction of the navigation path
However Mayes teaches traversing, by the terminal, first road segments located after the navigation guiding point along a direction of the navigation path (see Mayes figures 2-5 and paragraphs “0025-0027”, “0040-0044”, “0058”, “0067” and “0073-0074” regarding showing on the user interface with identifying the name of the path for each road and segment “FIG. 3B for display on the mobile device. The current location 304 of the mobile device may be displayed on the bottom of the navigation interface 350. The most likely path 306 that is determined from the electronic horizon data 300 may be displayed as a vertical line 306 on the navigation interface 350. Roads that intersect the most likely path 306 may be displayed as connected to the left or right side of the most likely path as potential diversions 308 a, 308 b, 308 c, 308 d, and 308 e. Each path that is marked on the navigation interface 350 may include a text label identifying the name of the path. The name of the road may be extracted from the road data and/or the electronic horizon 300.”), It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the method for clustering points of interest in a navigation system of Chen to simply generate a display comprising a label identifying each of the one or more upcoming objects as the display position of each of the labels may be based on the relative direction vector corresponding to that upcoming object, in addition to be able to gain enough context to be aware of upcoming roads and the details of their immediate vicinity (Mayes paragraphs “0025-0027”, “0040-0044” and “0073-0074”).
But Modified Chen does not teach determining, by the terminal in a process of traversing the first road segments, whether any first road segment satisfies an optional condition; and if a first road segment satisfies the optional condition, using, by the terminal, the first road segment that satisfies the optional condition as a third road segment; and if no first road segment satisfies the optional condition, stopping, by the terminal, the traversal.
However Nakahara teaches determining, by the terminal in a process of traversing the first road segments, whether any first road segment satisfies an optional condition (see Nakahara figure 4-5 and paragraph “0046” and “0049” regarding to see if the current location is satisfying the condition of arriving at the final destination and using the remaining distance to destination instead of distance traveled on the way, in addition to when the destination is reached terminate the mobile terminal and if not keep iterate as shown in figure 5),
and if a first road segment satisfies the optional condition, using, by the terminal, the first road segment that satisfies the optional condition as a third road segment (see Nakahara figures 4-5 and paragraphs “0029-0030”, “0033”, “0046” and “0049” regarding to see if the current location is satisfying the condition of arriving at the final destination and using the remaining distance to destination instead of distance traveled on the way, in addition to when the destination is reached terminate the mobile terminal and if not keep iterate as shown in figure 5),
and if no first road segment satisfies the optional condition, stopping, by the terminal, the traversal (see Nakahara figures 4-5 and paragraphs “0029-0030”, “0033”, “0046” and “0049” regarding to see if the current location is satisfying the condition of arriving at the final destination).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the method for clustering points of interest in a navigation system of modified Chen to simply to provide guidance services for users who have access to navigation servers through their mobile terminals and communication networks including the Internet and also to acquire information about its current position, a destination/relay-point input interface to input information about a destination and relay points, and a controller to turn on and off the display of map information, depending on the distance from its current position to the destination or the calculated time necessary for its user to reach the destination (Nakahara paragraphs “0029-0030”, “0033” and “0046”).

Regarding claim 5, Modified Chen fails to explicitly teach wherein the determining, in a process of traversing the first road segments, whether any first road segment satisfies an optional condition comprises: determining, in the process of traversing the first road segments, whether an end point of the navigation path is traversed and whether an accumulated distance exceeds a preset distance, wherein the accumulated distance is a distance between the first road segment and a starting point of the navigation path; and determining, if the end point of the navigation path is not traversed and the accumulated distance does not exceed the preset distance, that the first road segment satisfies the optional condition.
However Nakahara teaches wherein the determining, in a process of traversing the first road segments, whether any first road segment satisfies an optional condition comprises (see Nakahara figure 5 and paragraphs “0029-0030”, “0033” and “0046” regarding to see if the current location is satisfying the condition of arriving at the final destination and using the remaining distance to destination instead of distance traveled on the way, in addition to when the destination is reached terminate the mobile terminal and if not keep iterate as shown in figure 5),
determining, in the process of traversing the first road segments, whether an end point of the navigation path is traversed and whether an accumulated distance exceeds a preset distance, wherein the accumulated distance is a distance between the first road segment and a starting point of the navigation path (see Nakahara figure 5 and paragraphs “0029-0030”, “0033” and “0046” regarding to see if the current location is satisfying the condition of arriving at the final destination and using the remaining distance to destination instead of distance traveled on the way, in addition to when the destination is reached terminate the mobile terminal and if not keep iterate as shown in figure 5.  Using the remaining distance and within threshold distance of end point is the same concept as using the accumulated distance exceeding preset distance and end point reached except flipped. Therefore, it would be obvious for a person of ordinary skill in the art to arrive at the result using either of these methods because there is more than one way to perform math comparison in order to arrive at the same predictable result. ),
and determining, if the end point of the navigation path is not traversed and the accumulated distance does not exceed the preset distance, that the first road segment satisfies the optional condition (see Nakahara figures 4-5 and paragraphs “0029-0030”, “0033”, “0046” and “0049” regarding to see if the current location is satisfying the condition of arriving at the final destination and using the remaining distance to destination instead of distance traveled on the way, in addition to when the destination is reached terminate the mobile terminal and if not keep iterate as shown in figure 5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the method for clustering points of interest in a navigation system of modified Chen to simply to provide guidance services for users who have access to navigation servers through their mobile terminals and communication networks including the Internet and also to acquire information about its current position, a destination/relay-point input interface to input information about a destination and relay points, and a controller to turn on and off the display of map information, depending on the distance from its current position to the destination or the calculated time necessary for its user to reach the destination (Nakahara paragraphs “0029-0030”, “0033” and “0046”).

Regarding claim 13, Chen fails to explicitly teach traversing, by the terminal, first road segments located after the navigation guiding point along a direction of the navigation path
However Mayes teaches traversing, by the terminal, first road segments located after the navigation guiding point along a direction of the navigation path (see Mayes figures 2-5 and paragraphs “0025-0027”, “0040-0044”, “0058”, “0067” and “0073-0074” regarding showing on the user interface with identifying the name of the path for each road and segment “FIG. 3B for display on the mobile device. The current location 304 of the mobile device may be displayed on the bottom of the navigation interface 350. The most likely path 306 that is determined from the electronic horizon data 300 may be displayed as a vertical line 306 on the navigation interface 350. Roads that intersect the most likely path 306 may be displayed as connected to the left or right side of the most likely path as potential diversions 308 a, 308 b, 308 c, 308 d, and 308 e. Each path that is marked on the navigation interface 350 may include a text label identifying the name of the path. The name of the road may be extracted from the road data and/or the electronic horizon 300.”), It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the method for clustering points of interest in a navigation system of Chen to simply generate a display comprising a label identifying each of the one or more upcoming objects as the display position of each of the labels may be based on the relative direction vector corresponding to that upcoming object, in addition to be able to gain enough context to be aware of upcoming roads and the details of their immediate vicinity (Mayes paragraphs “0025-0027”, “0040-0044” and “0073-0074”).
But Modified Chen does not teach determining, by the terminal in a process of traversing the first road segments, whether any first road segment satisfies an optional condition; and if a first road segment satisfies the optional condition, using, by the terminal, the first road segment that satisfies the optional condition as a third road segment; and if no first road segment satisfies the optional condition, stopping, by the terminal, the traversal.
However Nakahara teaches determining, by the terminal in a process of traversing the first road segments, whether any first road segment satisfies an optional condition (see Nakahara figures 4-5 and paragraphs “0029-0030”, “0033”, “0046” and “0049” regarding to see if the current location is satisfying the condition of arriving at the final destination and using the remaining distance to destination instead of distance traveled on the way, in addition to when the destination is reached terminate the mobile terminal and if not keep iterate as shown in figure 5),
and if a first road segment satisfies the optional condition, using, by the terminal, the first road segment that satisfies the optional condition as a third road segment (see Nakahara figures 4-5 and paragraphs “0029-0030”, “0033”, “0046” and “0049” regarding to see if the current location is satisfying the condition of arriving at the final destination and using the remaining distance to destination instead of distance traveled on the way, in addition to when the destination is reached terminate the mobile terminal and if not keep iterate as shown in figure 5),
and if no first road segment satisfies the optional condition, stopping, by the terminal, the traversal (see Nakahara figures 4-5 and paragraphs “0029-0030”, “0033”, “0046” and “0049” regarding to see if the current location is satisfying the condition of arriving at the final destination and using the remaining distance to destination instead of distance traveled on the way, in addition to when the destination is reached terminate the mobile terminal and if not keep iterate as shown in figure 5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the method for clustering points of interest in a navigation system of modified Chen to simply to provide guidance services for users who have access to navigation servers through their mobile terminals and communication networks including the Internet and also to acquire information about its current position, a destination/relay-point input interface to input information about a destination and relay points, and a controller to turn on and off the display of map information, depending on the distance from its current position to the destination or the calculated time necessary for its user to reach the destination (Nakahara paragraphs “0029-0030”, “0033” and “0046”).

Regarding claim 14, Modified Chen fails to explicitly teach wherein the determining, in a process of traversing the first road segments, whether any first road segment satisfies an optional condition comprises: determining, in the process of traversing the first road segments, whether an end point of the navigation path is traversed and whether an accumulated distance exceeds a preset distance, wherein the accumulated distance is a distance between the first road segment and a starting point of the navigation path; and determining, if the end point of the navigation path is not traversed and the accumulated distance does not exceed the preset distance, that the first road segment satisfies the optional condition.
However Nakahara teaches wherein the determining, in a process of traversing the first road segments, whether any first road segment satisfies an optional condition comprises (see Nakahara figures 4-5 and paragraphs “0029-0030”, “0033”, “0046” and “0049” regarding to see if the current location is satisfying the condition of arriving at the final destination and using the remaining distance to destination instead of distance traveled on the way, in addition to when the destination is reached terminate the mobile terminal and if not keep iterate as shown in figure 5),
determining, in the process of traversing the first road segments, whether an end point of the navigation path is traversed and whether an accumulated distance exceeds a preset distance, wherein the accumulated distance is a distance between the first road segment and a starting point of the navigation path (see Nakahara figures 4-5 and paragraphs “0029-0030”, “0033”, “0046” and “0049” regarding to see if the current location is satisfying the condition of arriving at the final destination and using the remaining distance to destination instead of distance traveled on the way, in addition to when the destination is reached terminate the mobile terminal and if not keep iterate as shown in figure 5. Using the remaining distance and within threshold distance of end point is the same concept as using the accumulated distance exceeding preset distance and end point reached except flipped. Therefore, it would be obvious for a person of ordinary skill in the art to arrive at the result using either of these methods because there is more than one way to perform math comparison in order to arrive at the same predictable result.),
and determining, if the end point of the navigation path is not traversed and the accumulated distance does not exceed the preset distance, that the first road segment satisfies the optional condition (see Nakahara figures 4-5 and paragraphs “0029-0030”, “0033”, “0046” and “0049” regarding to see if the current location is satisfying the condition of arriving at the final destination and using the remaining distance to destination instead of distance traveled on the way, in addition to when the destination is reached terminate the mobile terminal and if not keep iterate as shown in figure 5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the method for clustering points of interest in a navigation system of modified Chen to simply to provide guidance services for users who have access to navigation servers through their mobile terminals and communication networks including the Internet and also to acquire information about its current position, a destination/relay-point input interface to input information about a destination and relay points, and a controller to turn on and off the display of map information, depending on the distance from its current position to the destination or the calculated time necessary for its user to reach the destination (Nakahara paragraphs “0029-0030”, “0033” and “0046”).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable in view of Chen et al. (US 2016/0069699 A1) in view of Mays et al (US 2016/0178383 A1) in view of Brunts et al (US 5,964,821).
Regarding claim 6, Chen fails to explicitly teach wherein the prompting for each directional road name of the navigation guiding point according to the weight value comprises.
However Mayes teaches wherein the prompting for each directional road name of the navigation guiding point according to the weight value comprises  (see Mayes figures 2-5 and paragraphs “0025-0027”, “0040-0044”, “0058”, “0067” and “0073-0074” regarding showing on the user interface with identifying the name of the path for each road and segment “FIG. 3B for display on the mobile device. The current location 304 of the mobile device may be displayed on the bottom of the navigation interface 350. The most likely path 306 that is determined from the electronic horizon data 300 may be displayed as a vertical line 306 on the navigation interface 350. Roads that intersect the most likely path 306 may be displayed as connected to the left or right side of the most likely path as potential diversions 308 a, 308 b, 308 c, 308 d, and 308 e. Each path that is marked on the navigation interface 350 may include a text label identifying the name of the path. The name of the road may be extracted from the road data and/or the electronic horizon 300.”), It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the method for clustering points of interest in a navigation system of Chen to simply generate a display comprising a label identifying each of the one or more upcoming objects as the display position of each of the labels may be based on the relative direction vector corresponding to that upcoming object, in addition to be able to gain enough context to be aware of upcoming roads and the details of their immediate vicinity (Mayes paragraphs “0025-0027” and “0040-0044”).
But modified Chen fails to explicitly teach cutting off, if there is a directional road name whose weight value is 0, the directional road name whose weight value is 0; sorting directional road names whose weight values are not 0 based on a descending order of the weight value; and sequentially prompting, based on a sorting result, for the directional road names whose weight values are not 0.
However Brunts cutting off, if there is a directional road name whose weight value is 0, the directional road name whose weight value is 0 (see Brunts figures 11-13 and col 13; lines 13-22, col 18; lines 45-62, col 20; lines 47-63, regarding If the current selection is not a destination “A user may sequence through as many categories and sub-categories as are necessary to select a desired destination from the destination data base. The number of sub-categories that are required to sequence through may vary. Accordingly, in step 168, the methodology 174 checks to see if the current selection is a destination. If the current selection is not a destination, the methodology 174 will return to step 160 to display the current sub-category. On the other hand, if the current selection is a destination, step 170 will display the destination name as well as the calculated distance and direction thereto”), 
sorting directional road names whose weight values are not 0 based on a descending order of the weight value; and sequentially prompting, based on a sorting result, for the directional road names whose weight values are not 0 (see Brunts figures 11-13 and col 13; lines 13-22, col 18; lines 45-62, col 20; lines 47-63, regarding If the current selection is not a destination “However, at display block 234, a user depresses the "sort by distance" pushbutton 24 to advance to display block 236. The sort by distance operation will compare all destinations within the selected category and sub-categories by radial distance from the current position of the navigation system 10. The compared destinations are also sorted and arranged in order of increasing distance from the current position. For example, the sort by distance operation shown will sort all destinations within the sub-category entitled Burger Hut. This allows a user to easily view the closest destination first, and then sequence to the next closest destination, if desired”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the method for clustering points of interest in a navigation system of modified Chen to assist the driver of the vehicle in navigating the vehicle along a route or roadway system to reach a desired destination and also  to provide accurate and continuous navigation assistance and therefore required repeated corrections to the vehicle's computed position (Brunts col 13; lines 13-22, col 18; lines 45-62, col 20; lines 47-63).

Regarding claim 15, Chen fails to explicitly teach wherein the prompting for each directional road name of the navigation guiding point according to the weight value comprises.
However Mayes teaches wherein the prompting for each directional road name of the navigation guiding point according to the weight value comprises  (see Mayes figures 2-5 and paragraphs “0025-0027”, “0040-0044”, “0058”, “0067” and “0073-0074” regarding showing on the user interface with identifying the name of the path for each road and segment “FIG. 3B for display on the mobile device. The current location 304 of the mobile device may be displayed on the bottom of the navigation interface 350. The most likely path 306 that is determined from the electronic horizon data 300 may be displayed as a vertical line 306 on the navigation interface 350. Roads that intersect the most likely path 306 may be displayed as connected to the left or right side of the most likely path as potential diversions 308 a, 308 b, 308 c, 308 d, and 308 e. Each path that is marked on the navigation interface 350 may include a text label identifying the name of the path. The name of the road may be extracted from the road data and/or the electronic horizon 300.”), It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the method for clustering points of interest in a navigation system of Chen to simply generate a display comprising a label identifying each of the one or more upcoming objects as the display position of each of the labels may be based on the relative direction vector corresponding to that upcoming object, in addition to be able to gain enough context to be aware of upcoming roads and the details of their immediate vicinity (Mayes paragraphs “0025-0027” and “0040-0044”).
but modified Chen fails to explicitly teach cutting off, if there is a directional road name whose weight value is 0, the directional road name whose weight value is 0; sorting directional road names whose weight values are not 0 based on a descending order of the weight value; and sequentially prompting, based on a sorting result, for the directional road names whose weight values are not 0.
However Brunts cutting off, if there is a directional road name whose weight value is 0, the directional road name whose weight value is 0 (see Brunts figures 11-13 and col 13; lines 13-22, col 18; lines 45-62, col 20; lines 47-63, regarding If the current selection is not a destination “A user may sequence through as many categories and sub-categories as are necessary to select a desired destination from the destination data base. The number of sub-categories that are required to sequence through may vary. Accordingly, in step 168, the methodology 174 checks to see if the current selection is a destination. If the current selection is not a destination, the methodology 174 will return to step 160 to display the current sub-category. On the other hand, if the current selection is a destination, step 170 will display the destination name as well as the calculated distance and direction thereto”), 
sorting directional road names whose weight values are not 0 based on a descending order of the weight value; and sequentially prompting, based on a sorting result, for the directional road names whose weight values are not 0 (see Brunts figures 11-13 and col 13; lines 13-22, col 18; lines 45-62, col 20; lines 47-63, regarding If the current selection is not a destination “However, at display block 234, a user depresses the "sort by distance" pushbutton 24 to advance to display block 236. The sort by distance operation will compare all destinations within the selected category and sub-categories by radial distance from the current position of the navigation system 10. The compared destinations are also sorted and arranged in order of increasing distance from the current position. For example, the sort by distance operation shown will sort all destinations within the sub-category entitled Burger Hut. This allows a user to easily view the closest destination first, and then sequence to the next closest destination, if desired”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the method for clustering points of interest in a navigation system of modified Chen to assist the driver of the vehicle in navigating the vehicle along a route or roadway system to reach a desired destination and also  to provide accurate and continuous navigation assistance and therefore required repeated corrections to the vehicle's computed position (Brunts col 13; lines 13-22, col 18; lines 45-62, col 20; lines 47-63).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable in view of Chen et al. (US 2016/0069699 A1) in view of Mays et al (US 2016/0178383 A1) in view of Mochizuki et al. (US 2013/0124085 A1).

Regarding claim 7, modified Chen fails to explicitly teach wherein the navigation path comprises at least two first road segments, each first road segment comprises at least one sub road segment, and the determining navigation guiding points on the navigation path comprises: for any two adjacent sub road segments on the navigation path, determining whether a connection point between the two adjacent sub road segments causes a user of the terminal to have a driving divergence; and determining, if the connection point between the two adjacent sub road segments causes the user to have a driving divergence, that the connection point between the two adjacent sub road segments is a navigation guiding point.
However Mochizuki teaches wherein the navigation path comprises at least two first road segments, each first road segment comprises at least one sub road segment, and the determining navigation guiding points on the navigation path comprises: for any two adjacent sub road segments on the navigation path, determining whether a connection point between the two adjacent sub road segments causes a user of the terminal to have a driving divergence (see Mochizuki abstract and paragraph “0009” regarding rerouting the user if there is traffic which mostly occurs on highways, in addition see paragraphs “0047-0048” regarding providing guidance at the intersection if going down a wrong road “When it has been determined that the node point on the guidance route is located at an intersection, the CPU 41 stores the node point as a guidance branch point in the RAM 42 sequentially from the vehicle position to the destination”), 
determining, if the connection point between the two adjacent sub road segments causes the user to have a driving divergence, that the connection point between the two adjacent sub road segments is a navigation guiding point (see Mochizuki abstract and paragraph “0009” regarding rerouting the user if there is traffic which mostly occurs on highways “According to exemplary implementations, when a detected current position has deviated from a guidance route, a navigation device transmits a reroute calculation condition to an information distribution center including the current position and the destination. Based on the reroute calculation condition, the information distribution center determines whether a distance from the current position to a closest adjacent link is equal to or shorter than a predetermined distance. When the distance from the current position to the closest adjacent link is longer than the predetermined distance, the information distribution center distributes to the navigation device reroute prohibition information including information regarding the adjacent link and a maximum waiting time. The maximum waiting time is a time that must elapse before the navigation device can again transmit the reroute calculation condition”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the method for clustering points of interest in a navigation system of modified Chen to reduce unnecessary communication between the navigation device and the information distributing center, in addition to prevent the reroute calculation condition from being frequently transmitted from the navigation device to the information distributing center, thereby reducing unnecessary communication (Mochizuki paragraph “0009”).

Regarding claim 16, modified Chen fails to explicitly teach wherein the navigation path comprises at least two first road segments, each first road segment comprises at least one sub road segment, and the determining navigation guiding points on the navigation path comprises: for any two adjacent sub road segments on the navigation path, determining whether a connection point between the two adjacent sub road segments causes a user of the terminal to have a driving divergence; and determining, if the connection point between the two adjacent sub road segments causes the user to have a driving divergence, that the connection point between the two adjacent sub road segments is a navigation guiding point.
However Mochizuki teaches wherein the navigation path comprises at least two first road segments, each first road segment comprises at least one sub road segment, and the determining navigation guiding points on the navigation path comprises: for any two adjacent sub road segments on the navigation path, determining whether a connection point between the two adjacent sub road segments causes a user of the terminal to have a driving divergence (see Mochizuki abstract and paragraph “0009” regarding rerouting the user if there is traffic which mostly occurs on highways, in addition see paragraphs “0047-0048” regarding providing guidance at the intersection if going down a wrong road “When it has been determined that the node point on the guidance route is located at an intersection, the CPU 41 stores the node point as a guidance branch point in the RAM 42 sequentially from the vehicle position to the destination”),
determining, if the connection point between the two adjacent sub road segments causes the user to have a driving divergence, that the connection point between the two adjacent sub road segments is a navigation guiding point (see Mochizuki abstract and paragraph “0009” regarding rerouting the user if there is traffic which mostly occurs on highways “According to exemplary implementations, when a detected current position has deviated from a guidance route, a navigation device transmits a reroute calculation condition to an information distribution center including the current position and the destination. Based on the reroute calculation condition, the information distribution center determines whether a distance from the current position to a closest adjacent link is equal to or shorter than a predetermined distance. When the distance from the current position to the closest adjacent link is longer than the predetermined distance, the information distribution center distributes to the navigation device reroute prohibition information including information regarding the adjacent link and a maximum waiting time. The maximum waiting time is a time that must elapse before the navigation device can again transmit the reroute calculation condition”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the method for clustering points of interest in a navigation system of modified Chen to reduce unnecessary communication between the navigation device and the information distributing center, in addition to prevent the reroute calculation condition from being frequently transmitted from the navigation device to the information distributing center, thereby reducing unnecessary communication (Mochizuki paragraph “0009”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./            Examiner, Art Unit 3665  


/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666